
	

114 HRES 120 IH: Supporting the goals and ideals of the designation of January 1, 2015, to December 31, 2024, as the “International Decade for People of African Descent”.
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 120
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2015
			Mr. Johnson of Georgia (for himself, Mr. Hastings, Mr. Lewis, Mr. Rangel, Mr. Conyers, Mr. Meeks, Mr. Grayson, Ms. Bass, Ms. Norton, Mr. Cummings, Ms. Jackson Lee, Mr. Payne, Ms. Lofgren, Mr. Serrano, Mr. McGovern, and Mr. Al Green of Texas) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Supporting the goals and ideals of the designation of January 1, 2015, to December 31, 2024, as the International Decade for People of African Descent.
	
	
 Whereas the decade commencing on January 1, 2015, and ending on December 31, 2024, has been designated as the International Decade for People of African Descent with the theme People of African descent: recognition, justice and development;
 Whereas the African Diaspora is expansive, spanning across the globe from Latin America and the Caribbean to Asia and Europe, with persons of African descent having had a historical presence and currently residing on every continent;
 Whereas during the International Decade for People of African Descent governments and civil society across the globe join together with people of African descent to promote respect, protection, and the fulfilment of human rights and fundamental freedoms;
 Whereas during the International Decade for People of African Descent governments in concert with civil society are to strengthen national, regional and international action and cooperation to facilitate the full and equal participation of people of African descent in society, promote a greater knowledge of and respect for the diverse heritage, culture and contributions of people of African descent to the development of societies, and to strengthen and implement legal frameworks that combat racial discrimination;
 Whereas during the International Decade for People of African Descent governments are to utilize reliable statistical data to develop and implement in concert with civil society measurable national action plans and other strategies to address racial disparities impacting People of African descent in the justice, wealth, education, employment, health, housing, development, and other sectors;
 Whereas government efforts of the International Decade for People of African Descent are to also promote the history and heritage of people of African descent, including through research and education, the full and accurate inclusion of their history and contributions in educational curricula, and by recognizing the victims and descendants of the transatlantic slave trade and colonialism, as a means of upholding their human dignity and equality and promoting societal reconciliation and healing;
 Whereas government efforts of the International Decade for People of African Descent are to also enable the full, equal and effective participation of people of African descent in public and political affairs; and
 Whereas, on December 10, 2014, Ambassador Samantha Power, United States Permanent Representative to the United Nations, at the General Assembly Special Event on the International Decade for People of African Descent stated, The United States comes to the International Decade for People of African Descent with a full and robust commitment to ensuring the rights of persons of African descent, and to combating racism and discrimination against them.: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of the International Decade for People of African Descent;
 (2)recalls S. Con. Res. 26 supporting the goals and ideals of the designation of the International Year for People of African Descent;
 (3)supports the establishment of a global affairs strategy and assistance for people of African descent;
 (4)supports the expansion of current efforts by the United Nations, Organization for Security and Cooperation in Europe, Organization for American States, and other international organizations to address the human rights situation of People of African Descent;
 (5)calls upon the United States in cooperation with civil society (African descent communities, academics, activists, businesses, and philanthropic organizations) to develop and implement domestic and global strategies to execute the goals and ideals of the International Decade for People of African Descent and to combat racism, including by expanding the transformative work of the United States Department of State’s Race, Ethnicity, and Social Inclusion Unit in this regard; and
 (6)reaffirms the commitment of Congress to combat racism, discrimination, and intolerance in the United States and around the globe.
			
